Name: Commission Regulation (EC) NoÃ 707/2009 of 5Ã August 2009 amending Regulation (EC) NoÃ 184/2005 of the European Parliament and of the Council on Community statistics concerning balance of payments, international trade in services and foreign direct investment, as regards the update of data requirements
 Type: Regulation
 Subject Matter: miscellaneous industries;  economic analysis;  international trade;  economic geography;  financing and investment;  monetary relations;  documentation
 Date Published: nan

 6.8.2009 EN Official Journal of the European Union L 204/3 COMMISSION REGULATION (EC) No 707/2009 of 5 August 2009 amending Regulation (EC) No 184/2005 of the European Parliament and of the Council on Community statistics concerning balance of payments, international trade in services and foreign direct investment, as regards the update of data requirements THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Regulation (EC) No 184/2005 of the European Parliament and of the Council of 12 January 2005 on Community statistics concerning balance of payments, international trade in services and foreign direct investment (1), and in particular Article 10 thereof, Whereas: (1) Regulation (EC) No 184/2005 establishes a common framework for the systematic production of Community statistics on balance of payments, international trade in services and foreign direct investment. (2) Due to the economic and technical developments in the area of balance of payments, it is necessary to regularly update the data requirements and to adapt the level of the breakdown laid down in Regulation (EC) No 184/2005. (3) The adoption of Regulation (EC) No 1161/2005 of the European Parliament and of the Council of 6 July 2005 on the compilation of quarterly non-financial accounts by institutional sector (2) has resulted in a need for additional balance of payments statistics. (4) In order to improve the accuracy of aggregates for income and current account at the Community level, to ensure consistency between the aggregation method for Portfolio Investment Income (current account) and Portfolio Investment flows (financial account), and to ensure consistency between calculations of the European Commission (Eurostat) and those of the European Central Bank (ECB), it is necessary to introduce certain amendments of the data requirements in Table 1 Balance of payments euro indicators and Table 2 Balance of payments quarterly statistics of Annex I to Regulation (EC) No 184/2005. (5) The accession of Bulgaria and Romania to the European Union and the adoption of the euro by Slovenia, Cyprus, Malta and Slovakia require corresponding changes to be made in Table 6 Geographical breakdown levels of Annex I to Regulation (EC) No 184/2005. (6) Following the adoption of Regulation (EC) No 1893/2006 of the European Parliament and of the Council of 20 December 2006 establishing the statistical classification of economic activities NACE Revision 2 and amending Council Regulation (EEC) No 3037/90 as well as certain EC Regulations on specific statistical domains (3), it is necessary to adapt the activity breakdown levels in Table 7 Activity breakdown levels of Annex I to Regulation (EC) No 184/2005. (7) The measures provided for in this Regulation, are in accordance with the opinion of the Balance of Payments Committee set up by Regulation (EC) No 184/2005, HAS ADOPTED THIS REGULATION: Article 1 Annex I to Regulation (EC) No 184/2005 is amended as set out in the Annex to this Regulation. Article 2 This Regulation shall enter into force on the 20th day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 5 August 2009. For the Commission JoaquÃ ­n ALMUNIA Member of the Commission (1) OJ L 35, 8.2.2005, p. 23. (2) OJ L 191, 22.7.2005, p. 22. (3) OJ L 393, 30.12.2006, p. 1. ANNEX Annex I to Regulation (EC) No 184/2005 is amended as follows: 1. Starting from the first reference period in 2009, point 1 is replaced by the following: 1. Balance of payments euro indicators BOP EUR Euro Indicators Deadline: t + 2 months (1) Periodicity: Quarter First reference period: First quarter of 2009 Credit Debit Net Current Account Goods Extra-EU Extra-EU Extra-EU Services Extra-EU Extra-EU Extra-EU Income  Compensation of employees Extra-EU Extra-EU Extra-EU  Investment Income  Direct Investment Extra-EU Extra-EU Extra-EU  Portfolio Investment Extra-EU World  Other investment Extra-EU Extra-EU Extra-EU Current transfers Extra-EU Extra-EU Extra-EU 2. Starting from the first reference period in 2009, point 2 is replaced by the following: 2. Balance of payments quarterly statistics BOP Q Quarterly Data Deadline: t + 3 months Periodicity: Quarter First reference period: first quarter of 2009 Credit Debit Net I. Current Account World World World Goods Level 1 Level 1 Level 1 Services Level 1 Level 1 Level 1 Transportation Level 1 Level 1 Level 1 Travel Level 1 Level 1 Level 1 Communications services Level 1 Level 1 Level 1 Construction services Level 1 Level 1 Level 1 Insurance services Level 1 Level 1 Level 1 Financial services Level 1 Level 1 Level 1 Computer and information services Level 1 Level 1 Level 1 Royalties and licence fees Level 1 Level 1 Level 1 Other business services Level 1 Level 1 Level 1 Personal, cultural and recreational services Level 1 Level 1 Level 1 Government services, not included elsewhere. Level 1 Level 1 Level 1 Income World World World Compensation of employees Level 1 Level 1 Level 1 Investment Income World World World  Direct Investment Level 1 Level 1 Level 1 Income on equity (2) (2) (2) Dividends and distributed profits (2) (2) (2) Reinvested earnings and undistributed profits (2) (2) (2) Income on debt (interest) (2) (2) (2)  Portfolio Investment Level 1 World Income on equity (2) World Income on debt (interest) (2) World  Other investment Level 1 Level 1 Level 1 Interest BPM5 (not adjusted for FISIM) (2) (2) (2) Income attributed to insurance policy holder (2) (2) (2) Other (2) (2) (2) Memorandum Items  income Investment income  interest SNA93 (adjusted for FISIM) (2) World Value of FISIM (2) (2) (2) Investment income  interest BPM5 (not adjusted for FISIM) (2) World Investment income  other than interest (2) World Current transfers Level 1 Level 1 Level 1 General Government (2) (2) (2) Taxes on products (2) (2) (2) Other taxes on production (2) (2) (2) Subsidies on products (2) (2) (2) Other subsidies on production (2) (2) (2) Taxes on income, wealth, etc. (2) (2) (2) Social contributions (2) (2) (2) Social benefits other than social transfers in kind (2) (2) (2) Other current transfers of general government n.i.e. (2) (2) (2) Other sectors (2) (2) (2) Workers' remittances (2) (2) (2) Other private transfers (2) (2) (2) Taxes on products (2) (2) (2) Other taxes on production (2) (2) (2) Subsidies on products (2) (2) (2) Other subsidies on production (2) (2) (2) Taxes on income, wealth, etc. (2) (2) (2) Social contributions (2) (2) (2) Social benefits other than social transfers in kind (2) (2) (2) Net non-life insurance premiums (2) (2) (2) Non-life insurance claims (2) (2) (2) Other current transfers of other sectors n.i.e. (2) (2) (2) Adjustments for the change in net equity of households in pension fund reserves (2) (2) (2) II. Capital account Level 1 Level 1 Level 1 Capital transfers (2) (2) (2) Capital taxes (2) (2) (2) Investment grants and other capital transfers (2) (2) (2) Acquisition/disposal of non-produced, non-financial assets (2) (2) (2) Net assets Net liabilities Net III. Financial Account Direct Investment Level 1 Abroad Level 1  Equity capital Level 1  Reinvested earnings Level 1  Other capital Level 1 In the reporting economy Level 1  Equity capital Level 1  Reinvested earnings Level 1  Other capital Level 1 Portfolio Investment Level 1 World Financial derivatives World Other Investment Level 1 Level 1 Level 1 Official reserve assets World IV. Net errors and omissions World 3. Point 6 is amended as follows: (a) in the table, the column Level 1 is amended as follows: (i) the entry D3 EU-25 (Intra-EU-25) is replaced by the entry V1 EU-27 (Intra-EU-27); (ii) the entry D5 Extra-EU-25 is replaced by the entry V2 Extra-EU-27; (iii) the entry Z8 Extra-EU-25 non-allocated is replaced by the entry Z8 Extra-EU-27 non allocated; (b) in the table, the column Level 2 is amended as follows: (i) the entry D3 EU-25 (Intra-EU-25) is replaced by the entry V1 EU-27 Intra-EU-27); (ii) the entry D5 Extra-EU-25 is replaced by the entry V2 Extra-EU-27; (iii) the entry BG Bulgaria is deleted; (iv) the entry RO Romania is deleted; (v) the entry Z8 Extra-EU-25 non-allocated is replaced by the entry Z8 Extra-EU-27 non allocated; (c) in the table, the column Level 3 is amended as follows: (i) the entry CS Serbia and Montenegro is deleted; (ii) the entry ME Montenegro is inserted after the entry MD Moldova, Republic of; (iii) the entry RS Serbia is inserted after the entry QA Qatar. 4. Beginning with the annual transmission in 2011 point 7 is replaced by the following: 7. Activity breakdown levels Level 1 Level 2 NACE rev. 2 AGRICULTURE, FORESTRY AND FISHING sec A MINING AND QUARRYING MINING AND QUARRYING sec B Extraction of crude petroleum, natural gas and mining support service activities div 06, 09 MANUFACTURING MANUFACTURING sec C Food products, beverages and tobacco products div 10, 11, 12 TOTAL textiles & wood activities div 13, 14, 16, 17, 18 Textiles and wearing apparel div 13, 14 Wood, paper, printing and reproduction div 16, 17, 18 Petroleum, chemicals, pharmaceutical products, rubber & plastic products TOTAL petroleum, chemicals, pharmaceutical products, rubber & plastic products div 19, 20, 21, 22 Coke and refined petroleum products div 19 Chemicals and chemical products div 20 Rubber and plastic products div 22 TOTAL metal & machinery products div 24, 25, 26, 28 Basic metals and fabricated metal products div 24, 25 Computer, electronic and optical products Computer, electronic and optical products div 26 Machinery and equipment n.e.c. div 28 Vehicles, other transport equipment TOTAL vehicles & other transport equipment div 29, 30 Motor vehicles, trailers and semi trailers div 29 Other transport equipment div 30 TOTAL of other manufacturing div 15, 23, 27, 31, 32, 33 ELECTRICITY, GAS, STEAM AND AIR CONDITIONING SUPPLY ELECTRICITY, GAS, STEAM AND AIR CONDITIONING SUPPLY sec D WATER SUPPLY; SEWERAGE, WASTE MANAGEMENT AND REMEDIATION ACTIVITIES WATER SUPPLY; SEWERAGE, WASTE MANAGEMENT AND REMEDIATION ACTIVITIES sec E Water collection, treatment and supply div 36 Sewerage, waste management, remediation activities div 37, 38, 39 CONSTRUCTION CONSTRUCTION sec F TOTAL SERVICES TOTAL SERVICES sec G, H, I, J, K, L, M, N O, P, Q, R, S, T, U WHOLESALE AND RETAIL TRADE; REPAIR OF MOTOR VEHICLES AND MOTORCYCLES WHOLESALE AND RETAIL TRADE; REPAIR OF MOTOR VEHICLES AND MOTORCYCLES sec G Wholesale and retail trade and repair of motor vehicles and motorcycles div 45 Wholesale trade, except of motor vehicles and motorcycles div 46 Retail trade, except of motor vehicles and motorcycles div 47 TRANSPORTATION AND STORAGE TRANSPORTATION AND STORAGE sec H TOTAL transport and storage div 49, 50, 51, 52 Land transport and transport via pipelines div 49 Water transport div 50 Air transport div 51 Warehousing and support activities for transportation div 52 Postal and courier activities div 53 ACCOMMODATION AND FOOD SERVICE ACTIVITIES ACCOMMODATION AND FOOD SERVICE ACTIVITIES sec I INFORMATION AND COMMUNICATION INFORMATION AND COMMUNICATION sec J Motion picture, video, television programme production, other entertainment activities div 59, 60 Telecommunications div 61 Other information and communication activities div 58, 62, 63 FINANCIAL AND INSURANCE ACTIVITIES FINANCIAL AND INSURANCE ACTIVITIES sec K Financial intermediation, except insurance and pension funding div 64 Activities of holding companies group 64,2 Insurance, reinsurance and pension funding, except compulsory social security div 65 Other financial activities div 66 REAL ESTATE ACTIVITIES sec L PROFESSIONAL, SCIENTIFIC AND TECHNICAL ACTIVITIES PROFESSIONAL, SCIENTIFIC AND TECHNICAL ACTIVITIES sec M Legal and accounting activities div 69 Legal activities group 69,1 Accounting, bookkeeping and auditing activities; tax consultancy group 69,2 Activities of head offices; management consultancy activities div 70 Activities of head offices group 70,1 Management consultancy activities group 70,2 Architecture and engineering activities; technical testing and analysis div 71 Scientific Research and development Scientific Research and development div 72 Advertising and market research div 73 Advertising group 73,1 Market research and public opinion polling group 73,2 Other professional, scientific and technical activities, veterinary activities div 74, 75 ADMINISTRATIVE AND SUPPORT SERVICE ACTIVITIES sec N Rental and leasing activities div 77 Other administrative and support service activities div 78, 79, 80, 81, 82 EDUCATION sec P HUMAN HEALTH AND SOCIAL WORK ACTIVITIES sec Q ARTS, ENTERTAINMENT AND RECREATION ARTS, ENTERTAINMENT AND RECREATION sec R Creative, arts and entertainment activities div 90 Libraries, archives, museums and other cultural activities div 91 Sporting and other recreational activities; gambling and betting activities div 92, 93 OTHER SERVICE ACTIVITIES sec S Activities of membership organizations div 94 Repair of computers and personal and household goods, other personal service activities div 95, 96 Not allocated Private purchases and sales of real estate (1) t = reference period (year or quarter). (2) World, Intra-EU, Extra-EU, Intra-Euro Area, Extra-Euro Area, EU Institutions.